      Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 1 of 18



               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAWE C
                        NORTHERN DIVISION
                                               7071 FED -2 A ie:
                                                              .
                                                              1 1 r*
                                                                       r,               CLK
                                                                            D
                                                                                "--,-    A,
 JAMES LONG,

       PLAINTIFF,

                                               CIVIL ACTION NO.
                                                 2:21−cv−95
 LINCOLN LIFE ASSURANCE
 COMPANY OF BOSTON,

       DEFENDANT.


                                  COMPLAINT

      Plaintiff James Long ("Plaintiff') brings this action for violations of the

Employee Retirement Income Security Act of 1974 committed by Lincoln Life

Assurance Company of Boston ("Lincole) in connection with the provision of

ERISA-govemed disability benefits under a group insurance plan sponsored by

Plaintiffs former employer, HL-A Company,Inc. In support ofthe reliefrequested

herein, Plaintiff alleges the following upon personal knowledge as to himself and as

to all other matters upon information and belief based upon, inter alia, the

investigation made by and through his attorneys:




                                         1
      Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 2 of 18



                       INTRODUCTORY STATEMENT

      1.     This is an action for legal and equitable relief seeking redress of

violations ofthe Employee Retirement Income Security Act(hereinafter referred to

as "ERISN'). This suit is brought pursuant to 29 U.S.C. § 1132(a) to secure

disability benefits due to Plaintiffthrough the group insurance policies sponsored by

HL-A Company,Inc.

      2.     The Plaintiff seeks all benefits to which he may be entitled should this

Court determine he is "disabled," including long-term disability benefits under

policies issued or administered and underwritten by Lincoln Life.

      3.     Plaintiff seeks such benefits together with any other disability-related

benefits his plan may provide based on the conditions documented in his medical

records. These conditions include lumbar radiculopathy, degenerative disc disease,

bilateral
 '        knee osteoarthritis, chronic pain, and other problems.

                                 JURISDICTION

      4.     Jurisdiction is appropriate under 28 U.S.C. § 1331 in that 29 U.S.C.

§1132(e)confers jurisdiction upon the district courts ofthe United States where, as

here, Plaintiffs claims relate to an "employee welfare benefit plan" and/or an

"employee pension plan" as those terms are defined within 29 U.S.C. § 1001, et.

seq. The Plan "may be found" within this district.




                                          2
      Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 3 of 18



      5.      Jurisdiction is further appropriate under 28 U.S.C. § 1332 in that the

matter in controversy exceeds the sum of $75,000, exclusive of interest and costs,

and diversity of citizenship exists between the parties.

      6.       Venue is appropriate in this District Court pursuant to 29 U.S.C. §

1132(e)(2), in that the employee welfare benefit plan at issue was at least partly

administered in this District and Defendant may be found or resides in this District.

                                     PARTIES

      7.      Plaintiff James Long, a resident and citizen of Clanton, Alabama, is a

participant in the Plan and thus entitled to benefits available thereunder.

      8.      Defendant Lincoln Life Assurance Company of Boston ("Lincoln") is

a foreign corporation that does business by agent or otherwise in all counties in

Alabama.

      9.      Lincoln is a "fiduciary" ofThe Plan as that term is defined by 29 U.S.C.

§ 1002(21).

      10.     One of Lincoln Life's designated agent for service of process is:

              Lincoln Life Assurance Company of Boston
              c/o Corporation Service Company,Inc.
              641 South Lawrence Street
              Montgomery, AL 36104

      11.     Lincoln Life is an entity exercising authority or control respecting the

management or disposition ofPlan assets or the personnel exercising said authority

over Plan assets.
      Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 4 of 18



      12.        Lincoln Life is an entity providing services to The Plans at issue.

      13.        Lincoln Life is an entity meeting ERISA's definition of a "party in

interesr in this case as that term is defined by 29 U.S.C. § 1002(14).

                                           THE PLAN

      14.        The HL-A Company, Inc. long-term disability plan is funded entirely

by ,a long-term group insurance policy sold by Lincoln, the company which also

underwrote this group policy.

      15.        This group policy was purchased by Plaintiffs employer to confer

certain benefits upon Plaintiff and other employees.

      16.        As a result, these policies qualify as employee welfare benefit plans as

defined in 29 U.S.C. § 1002(1), and Plaintiff qualifies as a participant and/or

beneficiary under the Plans as that term is used in 29 U.S.C. § 1132.

      17.        Under the terms of this LTD Plan providing for certain benefits

accruing upon the Plaintiff becoming disabled, Plaintiff is "disabled!' as this Plan

defines that term, which is as follows in relevant part:

    "Disability" oi "Disabled", with respect to Long Term Disability, means:
    1. For persons other than pilots, co-pilots, and crewmerabers of an aircraft:

            i.       that during the Elimination Period and the next 24 months of Disability the Covered
                     Person, as a result of hijury or Sickness, is unable to perform the Material and
                     Substantial Duties of his Own Occupation; and

                     thereafter, the Covered Person is unable to perform, with reasonable continuity, the
                     Nilaterial and Substantial Duties of Any Occupation.




                                                  4
      Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 5 of 18



      18.    The policy defines "Any Occupation," the part ofthis disability

definition relevant to this case, as follows:

  "Any Occupation" means any occupation that the Covered Person is or becomes reasonably fitted by
  traininc, education,experience, age, physical and mental capacity,


      19.    There are no Plan documents made available indicating that Lincoln

Life has an enforceable grant of discretionary authority as Plan or Claims

Administrator or that any express delegation has occurred for this Plan.

                         LINCOLN LIFE'S LIABILITY

      20.    Plaintiff worked for HL-A Company, Inc. in plan maintenance before

his degenerative back condition and arthritis, issues with which had long been

contending, rendered him unable to continue working in late 2017.

      21.    Over time, Plaintiff had developed substantially worsening pain and

stiffness in his back, knees and feet that further diminished his stamina, pace and

concentration to perform any kinds ofjob tasks over an eight-hour workday due to

the conditions documented in his medical records. .

      22.     When Plaintiff found himself unable to return to work in late 2017, h

applied for the disability benefit that HL-A Company, Inc. provided through its

group policy with what is now Lincoln Life (formerly Liberty Life Assurance

Company of Boston).

      23.    Lincoln Life announced in a letter dated January 19, 2018 that it found

him disabled under the terms ofthe policy as of October 1, 2017 and was entitled to

                                           5
      Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 6 of 18



receive payment of his LTD benefit as of January 6, 2018.

      24.    After this initial approval and payment ofPlaintiffs claim,Lincoln Life

subjected Plaintiffs claim to a rigorous cycle of repeated re-reviews involving

almost monthly requests to Plaintiff and his attending physicians for updated

medical information.

      25.    The requests were so persistent that Plaintiff and his wife who was

assisting him at the time found it to be significantly difficult to keep up with

responses to these requests.

      26.    When Lincoln Life would not receive a response to one of these

requests within the short time it provided to Plaintiff to complete a response as

occurred in August 2018 with Plaintiff, it would suspend payment of the benefit,

pressuring the Plaintiff and putting him under immense financial distress.

      27.    During this time, Lincoln Life also closely followed Plaintiffs pursuit

of Social Security Disability benefits("sscor).

      28.    Toward the end of 2018, Lincoln Life conducted an in-depth review

following its repeated requests for records throughout the year.

      29.   No Lincoln Life employees, however, made their own determinations

about Plaintiffs functionality.

      30.   Instead, these determinations were out-sourced entirely to a third-party

insurance review company called Medical Coordinators Network("MCN").


                                         6
        Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 7 of 18



        31.    MCN employed Dr. Anthony Grasso who was identified as being board

certified in physical medicine and rehabilitation to determine Plaintiffs functional

limitations.

        32.    In a December 10, 2018 report from a review of medical records only,

Dr. Grasso at the time found Plaintiffto be incapable ofmaintaining a seated position

for more than 2 hours at a time (but somehow capable of sitting for all 8 hours out

of an 8-hour workday); incapable ofstanding for more than 15 minutes at a time for

a total of 1 hoUr per day; incapable of walking for a total of more than 30 minutes

per workday,and to have significant limitations in his ability to exert forces pushing,

pulling, or carrying objects and some limitations in his range of motion and abilities

to reach.

        33.    Based on this review, Lincoln Life found no justification as of yet to

terminate the claim.

        34.    A few months later, Lincoln Life initiated yet another review and sent

Plaintiff another packet of questionnaires and authorizations to complete (which he

did).

        35.    In a phone call, Lincoln Life informed Plaintiffs wife(who was acting

as his appointed representative at the time) this this new review was to ascertain

Plaintiffs eligibility for LTD benefits beyond its first 24 months of payment, at

which point the definition of disability in the Plan changed from one being based on


                                           7
      Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 8 of 18



his ability to perform the "Material and Substantial Duties of his Own Occupation"

to his ability to perform,"with reasonable continuity, the Material and Substantial

Duties of Any Occupation."

        36.   During this review for continued eligibility for benefits beyond the

Plan's change in the definition of disability after 24 months, Plaintiff received his

Notice of Award from the Social Security Administration finding him to be entitled

to receive SSDI commencing May 2018 based on a disability date of November 6,

2017.

        37.   Within one month of this SSDI approval, Lincoln Life, now

comfortable'that it would be receiving money backfrom the Plaintiff due to Plan

offset provisions, reached a contrary conclusion about Plaintiffs status and in a letter

dated February 29,2020,terminated and closed Plaintiffs benefit effective February

27,2020.

        38.   As before, Lincoln outsourced its review of Plaintiffs functional

limitations to a review service, which this time was MLS Group of Companies

("MLS").

        39.   MLS had retained Dr Eric Kerstman who was board certified in

physical medicine and rehabilitation, to review Plaintiffs medical records and

provide a report indicating Plaintiffs current functional status.

        40.   Dr. Kerstman evidently was not made aware of Plaintiffs diagnostics


                                           8
     Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 9 of 18



and medical records confirming that he had a deteriorating spine as Dr. Grasso has

correctly recognized, stating that he could not locate any "impairing diagnoses based

on the documentation provided...." Amazingly,notwithstanding clear records to the

contrary and even Dr. Grasso's previous report for Lincoln Life, Dr. Kerstman found

there to be no functional limitations for Plaintiff at all, even after learning that

Plaintiff used a cane to walk.

      41.    Lincoln Life liberally block-quoted Dr. Kerstman's report and followed

that quote with the cut statement informing Plaintiff that he did not meet the Plarf's

disability definition as ofFebruary 27, 2020 and that his claim was to be denied and

closed effective on that date.1

      42.    That letter does not refer to a vocational evaluation having been made

as of that date, nor does the claim record produced by Lincoln Life at Plaintiffs

request indicate such as having yet occurred by then.

      43.    Plaintiff, acting pro se, appealed this termination and closure of his

claim in a letter dated July 8,2020 based on his medical records, a recently obtained

Functional Capacity Examination result he had obtained for the SSA that contributed


  Although the disability definition under the policy changed as of January 3, 2020,
claim notes and payment history confirms that Lincoln Life continued to consider
Plaintiff eligible for benefit beyond that 24-month mark. Although Lincoln Life's
claim notes suggest this post-24-month period of payment was pursuant to an
"ROR"(presumably meaning a reservation of rights), Lincoln Life provided no
notice to Plaintiffinforming ofthis condition attached to his benefit beyond
January 3, 2020.
                                          9
     Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 10 of 18



to his SSDI approval, the SSA disability questionnaire he had provided to the SSA,

and the SSA's written decision finding him to be entitled to SSDI.

       44. The SSA documentation was especially relevant to Plaintiffs appeal.

      45.    The statement provided to the SSA described in detail the Plaintiffs

daily experiences with pain,the impact that pain had on him,and the extent to which

Plaintiff was unable to function in his daily life.

      46.    The SSA decision noted the testimony of a vocational expert during

Plaintiffs SSDI appeal hearing who "testified the claimant has no transferrable job

skills to sedentary work."

      47.    During its review of the appeal, Lincoln Life again outsourced its

determination ofPlaintiffs functional limitations to a third party, this time to Exam

Coordinators Network('ECN").

      48.    ECN retained two professionals to review records:(1) psychiatrist Dr.

Chirag Raval, presumably to address Plaintiffs statements regarding his mental

acuity in light ofthe anxiety, depression and profound stress his physical conditions

cause him from day to day, and (2) Dr. Daniel Fung, board certified in physical

medicine and rehabilitatidn as well as pain management.

       49.   The collective outcome ofthese two reviews was the same as the review

Lincoln Life purchased earlier in the year from Dr. Kerstman via MLS:that Plaintiff

has no functional restrictions. The reason given for this odd conclusion this time


                                           10
     Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 11 of 18



was that the FCE Plaintiff had attended, which Dr. Fung clearly had to reckon with,

"did not include documentation of specific observed and measurable findings to

support the need for restrictions and limitations."

        50.   In other words, Dr. Fung opined for Lincoln Life that the FCE was

invalid, when clearly pursuant to governing standards and guidelines for FCEs,this

was outwardly false.

        51.   In a laughable conclusion, Dr. Fung found Plaintiff had miraculously

recovered in all respects from his degenerative disk disease, osteoarthritis and other

issues and was cleared for return to fulltime work in any capacity with any physical

demand,including that ofhis former occupation with HL-A Company,Inc.

        52.   Shortly after the issuance ofthe opinions from Dr. Fung and Dr. Raval

on August 28, 2020, Lincoln Life made a first-time referral of Plaintiffs claim to

for a Transferrable Skills Analysis("TSA")to obtain a vocational determination.

        53.   While Lincoln Life had conducted an occupational analysis to ascertain

the specific job responsibilities for Plaintiffs occupation with HL-A Company,Inc.

in 2018 after the claim was opened, no TSA had been performed as of August 2020,

including before the issuance ofits original termination ofthe claim on February 29,

2020.

        54.   Senior Vocational Case Manager Michelle Reddinger, who was

identified as being associated with "Lincoln Financial Group," was asked to


                                         11
     Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 12 of 18



determine whether Plaintiff had transferrable skills that would enable him to work

in an alternative occupation within the national economy based not on Dr. Fung's

and Dr. Raval's openly ridiculous reviews completed later that month, but on

Plaintiffs June 8, 2020 FCE which he had submitted.

      55.    Notably, Ms. Reddinger's report and the claim file generally show she

was NOT asked to consider Plaintiffs SSA disability determination or in particular

the vocational conclusion reached as part ofthat determination that Plaintiff had no

transferrable job skills even to sedentary employment.

      56.    In her report dated August 10,2020, Ms.Reddinger nevertheless found

that Plaintiff could perform the following alternative occupations:(1) Tool Design

Checker; (2) Supervisor, Vendor Quality; (3) Order Department Supervisor; (4)

Supervisor, Production Clerks;(5)Production Coordinator; and (6)Expeditor.

      57.    That assessment was foundationally flawed, however, because the

monthly wages considered for each occupation according to the report were median

waged in the national economy, not entry level wages, which is what the policy

implicitly considers given its recognition that Plaintiff would be returning not to his

"Own Occupation," but "Any Occupation," which the policy defines to mean "any

occupation that the Covered Person is or becomes reasonably fitted by training,

education, experience, age, physical and mental capacity."

      58.    It was also foundationally flawed because the analysis openly did not


                                          12
     Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 13 of 18



consider Plaintiffs age(a factor which brings the vocational component in line with

that the SSA considers for determining eligibility for SSDI).

      59.     In fact, even the appeal decision later issued on September 10, 2020

outwardly indicates that the TSA did not consider Plaintiffs age as a factor even

though all other parts ofthe "Any Occupatioe definition were.

      60.     Lincoln Life's September 10, 2020 letter denying Plaintiffs appeal is

significant for the additional reason that it represented an entirely new claim

decision, not just an affirmance of the original decision issues earlier that year. In

particular, it relied on two entirely new independent medical reviews as noted above,

and even more importantly, it included a new vocational review that had never been

conducted on the claim before.

      61.     None of these reports or reviews were ever disclosed or provided to

Plaintiff for response in compliance with 29 C.F.R. § 2560.503-1(h)(4)(I) before

Lincoln Life decided the appeal and informed that no new information would be

considered.

      62.     According to ERISA Rules and Regulations for Administration and

Enforcement; Claims Procedures, 65 Fed. Reg. 70,246, 70,255 (Nov. 21, 2000),

which is supported by two other federal decisions in Alabama,Lincoln Life's failure

to comply with 29 C.F.R. § 2560.503-1(h)(4)(I) is a deprivation ofPlaintiffs right

to a full and fair review ofhis claim that results in the application ofa de novo review


                                          13
    Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 14 of 18



standard to Lincoln Life's decision regardless of the applicability of any express

delegation of discretionary authority under the Plan.

      63. Lincoln Life's administration of this claim involves numerous other

regulatory and plan breaches and errors, including:

            (a)    The failure to maintain adequate claims procedures, or any

                   procedures at all, in compliance with Department of Labor

                   regulations;

            (b)    The targeting of Plaintiffs claim for denial because ERISA

                   governs;

            (c)    The failure by Lincoln Life to take any meaningful measures to

                   insulate its claims process from its inherent conflict under the

                   Supreme Court case Glenn v. MetLife and instead allowing its

                   profit motive to influence its claims administration for Plaintiff;

            (d)    The withholding of relevant documents and information from

                   Plaintiffthroughout the claims process and depriving Plaintiff of

                   the ability to obtain a full and fair review of his claim, including

                   specifically its claim file for Plaintiffs short term disability

                   claim which was paid in full;




                                         14
Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 15 of 18



      (e)    Taking an adversarial posture against Plaintiff instead of a

             fiduciary posture by searching for ways to avoid paying part or

             all his claim;

      (f)    Failing to conduct an adequate investigation, and not considering

             and/or according proper weight to relevant, supportive

            information;

      (g)   Failing to accord any weight to Plaintiffs medical providers and

             other examiners who personally examined the Plaintiff, some on

             a regular basis;

      (h)   Failing to give proper consideration to Plaintiffs Social Security

             disability determination in accordance with Eleventh Circuit

            precedent, especially as to that determination's indistinguishable

            vocational component;

      (i)   Failing to provide the Plaintiff with an opportunity to respond to

            new evidence obtained during the claim process, namely, the

            new medical and vocational reviews referenced above; and

      (j)   Failing to give Plaintiffs claim a full co-morbid review and give

            any consideration to how his conditions impacted one another.
    Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 16 of 18



      64.    Despite Plaintiffs established disability and entitlement to coverage

under the terms of the LTD Plan, Lincoln Life continues to consider Plaintiff to be

"not disablecr and unqualified for LTD benefits.

      65.    As set forth above in connection with Lincoln Life's fiduciary breaches,

Lincoln Life's claim decision was the product of a conflict of interest whereby it

allowed its own financial interests to supersede its fiduciary obligations to Plaintiff.

Under Glenn,this presents an additional reason for application ofa de novo standard

to their claims decision.

      66.    This conflict of interest further calls into question the credibility of

Lincoln Life's claims personnel and reviewers who behaved dishonestly and who

openly defied Plan terms and department of labor regulations.

      67.    Lincoln Life considered the applicability of ERISA before making its

decision. This presents an additional reason for application of a de novo standard to

their claim decision.

      68.    Lincoln Life did not provide Plaintiff with a meaningful opportunity for

a full and fair review ofthis claim for benefits as required by 29 U.S.C. § 1133 and

29 C.F.R. 2560.503-1, and instead actively tried to subvert Plaintiffs ability to

protect his right to such a review.




                                           16
     Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 17 of 18



                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiff James Long respectfully requests this court find

jurisdiction and venue appropriate, and after trial, grant the following relief:

             a.      For an order awarding Plaintiff all benefits due and owing in

      accordarice with the terms ofthe Plan and Policy, as well as all prejudgment

      interest due thereon as permitted by law and equitable principles, pursuant to

      29 U.S.C. § 1132(a);

             b.     For ajudgment against the Defendant awarding Plaintiffall costs

       and reasonable attorney's fees incurred connected to the prosecution of and

       pursuit of relief in this action as permitted under 29 U.S.C. § 1132(g)(1);

             c.     For an order requiring Defendant to provide Plaintiff with any

       additional benefits to which the Plaintiff would be entitled pursuant to a

       finding that the Plaintiff is disabled under The Plan(s); and

             d.     Such other relief as may be deemed just and proper.




                                           17
    Case 2:21-cv-00095-ECM-SRW Document 1 Filed 02/02/21 Page 18 of 18




                                  Respectfully submitted,




                                  David P. Martin(ASB-3500- M68D)
                                  M. Clayborn Williams(ASB-9101-A43M)
                                  The Martin Law Group,LLC
                                  Attorneys for Plaintiff
                                  P.O. Box 20087
                                  Tuscaloosa, AL 35402
                                  Phone(205)343-1771
                                  Facsimile(205)343-1781
                                  david@erisacase.com
                                  clay@erisacase.com

Plaintiffs Address:

James Long
c/o The Martin Law Group,LLC
P.O. Box 20087
Tuscaloosa, AL 35402

Defendants' Address:

Lincoln Life Assurance Company of Boston
c/o Corporation Service Company,Inc.
641 South Lawrence Street
Montgomery, AL 36104


                                    18
